Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed December 17th, 2021, with respect to the 35 USC 103 rejections have been fully considered and are persuasive in light of the claim amendments.  The 35 USC 103 rejections have been withdrawn.

Allowable Subject Matter
Claims 1-25 are allowed.
The present invention is directed toward a simultaneous multithreading processor for executing instructions from multiple threads concurrently in a pipeline that utilizes hazard circuitry to detect sensitive instructions.  Sensitive instructions may be cryptographic decryption or encryption instructions that are detected by a flag or opcode in the issue or dispatch stage.  When a sensitive instruction is detected, the pipeline may prevent dispatch of instructions from other threads while the sensitive instruction is executed, while still retaining the instructions within the pipeline from other threads that have been blocked from dispatching.  The closest prior arts of record are Hackett (US 2019/0163512), Johnson (US 2019/0114422), and Moritz (US 11,163,857).
Hackett teaches a simultaneous multithreading processor for executing instructions from multiple threads concurrently in a pipeline that utilizes hazard circuitry to detect sensitive instructions which may be detected by a flag or opcode in the issue or dispatch stage.  The pipeline may prevent dispatch of instructions from other threads while a sensitive instruction is executed by switching to a single threaded execution mode.  However, Hackett fails to teach the processor switching to single threaded mode based on detecting the sensitive instruction, or the instruction being a cryptographic decryption or encryption instruction.

Moritz teaches a processor for wherein cryptographic encryption or decryption instructions are indicated as sensitive.  However, Moritz also fails to teach detection of the sensitive instruction prevent dispatch of instructions from other threads while still retaining the instructions within the pipeline from other threads that have been blocked from dispatching.
Therefore, the references, when taken alone or in combination, do not teach detection of a sensitive instruction of a thread preventing dispatch of instructions from other threads while still retaining instructions within an execution pipeline from the other threads that have been blocked from dispatching in combination with each of the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182